KAROHL, Presiding Judge,
concurring.
I not only concur in the result I concur in the opinion. However, in order that the opinion not be misunderstood to approve a distribution of marital property of an amount greater than the total value of the marital property before the court at the time of the hearing, I believe the following comments are necessary.
In summary, the total marital assets before the court had a value of $19,450, consisting of: Equity in house — $8,600; automobiles — $1,250; furniture — $500.00; boat —$500.00; pension plan — $2,000; life insurance — $1,100; stock and proceeds of recent stock sale — $5,500, for a total of $19,450. The court awarded the wife of $17,400 in marital property summarized as follows:



*36The court awarded the husband marital personal property having a value of $9,550. However he was ordered to pay the $15,000 balance on the second deed of trust on the marital home and received in return a note and third deed of trust for $7,500, for a net deduction of $7,500. Therefore, on balance the husband received $2,050 of marital property. Although both parties were ordered to pay certain general debts they were not debts constituting liens on any of the marital property divided by the court.
In the event the balance due on the second deed of trust had been greater than $17,050, the decree would have so divided the marital property as to give the husband a negative balance. I do not believe that result is authorized by § 452.330, RSMo. Supp.1982.